   8:12-cr-00398-LSC-SMB Doc # 64 Filed: 07/23/20 Page 1 of 1 - Page ID # 138




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:12CR398

        vs.
                                                                        ORDER
JOSE GUEVARA,

                       Defendant.


       This matter is before the court on the motion of the Federal Public Defender to allow his
office to withdraw as counsel for the defendant, Jose Guevara. (Filing No. 63). The Office of the
Federal Public Defender asks that Mr. Velasquez be appointed to represent the Defendant as CJA
attorney in this case. For the reasons stated in the motion the Federal Public Defender’s motion
to withdraw (Filing No. 63) is granted.
       John J. Velasquez, 14301 FNB Pkwy., Suite 100, Omaha, NE 68154, (402) 677-5615, is
appointed to represent Jose Guevara for the balance of these proceedings pursuant to the
Criminal Justice Act. The Office of the Federal Public Defender shall forthwith provide John J.
Velasquez with the discovery materials provided the defendant by the government and such
other materials obtained by the Office of the Federal Public Defender which are material to Jose
Guevara’s defense.
       The clerk shall provide a copy of this order to John J. Velasquez and the defendant.
       IT IS SO ORDERED.

       Dated this 23rd day of July, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
